Citation Nr: 0733297	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  05-13 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a skin disease, to 
include hydradenitis suppurativa.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
October 1965 to August 1967, to include active duty in 
Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO adjudicating the veteran's claim for service 
connection for a skin disease, to include hydradenitis 
suppurativa on a de novo basis without regard to the law and 
regulations pertaining to the finality of unappealed RO 
decisions.  The veteran initially filed a claim for service 
connection for an unspecified skin disorder which was denied 
by the RO in June 1970.  The basis of this denial was that 
the service medical records did not show treatment for a skin 
disorder, and that the separation examination was normal 
regarding the skin.  

Since this time, the veteran has been diagnosed with 
hydradenitis suppurativa, a chronic skin disease which was 
not of record at the time of the initial denial.  As there is 
a new diagnosis of a skin disease, the Board concurs with the 
RO's finding that the veteran's filing of his current claim 
on appeal constitutes a new claim and not a petition to 
reopen a previously denied claim.  See Ephraim v. Brown, 82 
F.3d 399 (Fed. Cir. 1996).  

As the veteran served in Vietnam, he is presumed to have been 
exposed to herbicides during that time, to include Agent 
Orange.  See 38 C.F.R. § 3.307 (2007).  He contends that he 
developed a skin disease, manifesting as a rash and 
eventually diagnosed as hydradenitis suppurativa, as a result 
of his exposure to herbicides; or, alternatively, that his 
skin disease is linked to abnormal skin findings reported 
during service.  The veteran specifically points to a 
clinical notation in the service medical records, dated in 
March 1967, while he was in Vietnam.  The service record 
confirms that he was admitted to the intensive care unit of a 
hospital for evaluation and treatment for cellulitis of the 
foot and a tender femoral lymph node was noted at that time.  

In January 2005, the veteran was afforded a VA skin 
examination to determine the current nature and etiology of 
his skin condition.  The veteran was diagnosed with 
hydradenitis suppurativa, well-controlled, with a moderate 
degree of functional impairment.  The examiner stated that he 
could not determine the etiology of the veteran's disorder 
without resorting to speculation.  In the report of this 
examination, the examiner did not mention as to whether or 
not he reviewed the claims file prior to making his 
assessment.  The portion of the opinion dedicated to medical 
history mentions the in-service treatment for an "abscess" 
on the left heel; however, no mention is made regarding lymph 
node involvement or the actual diagnosis of 1967, a 
foot/ankle infection with surrounding cellulitis.  Therefore, 
the Board is of the opinion that the examination was based on 
subjective history provided by the veteran.  The veteran's 
representative has contended that the examination is 
defective as it was not based on a claims file review.  The 
Board agrees, and will remand the claim so that the examiner, 
who conducted the previous examination, if available, can 
provide an addendum opinion after a review of the claims 
file, to include the service medical records.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  The claims file should be sent to 
Edward Busch, M.D., of the VA Medical 
Center in San Diego, California, the 
physician who conducted the January 2005 VA 
skin examination, if available, or to 
another qualified dermatologist, to 
determine the approximate onset date or 
etiology of the veteran's diagnosed skin 
diseases, to include  hydradenitis 
suppurativa.  The examiner is asked to 
review the claims file, with particular 
note to the March 1967 episode of a 
cellulitits of the foot and heel, which 
necessitated an intensive care unit 
hospitalization and includes a notation of 
a femoral lymph node at that time.  The 
physician is requested to provide an 
addendum report on the following:

Is it at least as likely as not 
(50 percent or greater 
probability) that any skin 
disorder that is currently 
present, to include hydradenitis 
suppurativa, began during or is 
causally linked to any incident 
of or finding recorded during 
service, to include his 
hospitalization in an intensive 
care unit for treatment of 
cellulitis with a tender femoral 
lymph node in March 1967.  

The physician is also requested 
to opine whether it is at least 
as likely as not that the 
veteran's current skin disease is 
causally linked to his exposure 
to herbicides in the Republic of 
Vietnam, to include Agent Orange.  
(The veteran's exposure to 
herbicides is presumed by law.)  

The examiner is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

The examiner is also requested to 
provide a rationale for any opinion 
expressed and is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she 
should so indicate in the addendum 
report.  The examiner must indicate 
that the claims file was reviewed in 
its entirety.    

3.  After the development requested above 
has been completed to the extent possible, 
re-adjudicate the claim for service 
connection.  If the benefit sought on 
appeal is denied, the veteran should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2007).

